USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
HARRY FINGER, DOC #.
DATE FILED: 4/2/2020
Plaintiff,
-against- 20 Civ. 1491 (AT)
NATIONAL BOY SCOUTS OF AMERICA ORDER

FOUNDATION a/k/a THE BOY SCOUTS OF
AMERICA; GREATER NEW YORK COUNCILS
BOY SCOUTS OF AMERICA d/b/a QUEENS
COUNCIL, GREATER NEW YORK COUNCILS,
BOY SCOUTS OF AMERICA; ST. NICHOLAS
OF TOLENTINE; UNIVERSITY HEIGHTS
PRESBYTERIAN CHURCH; and DOES 1-5,
whose identities are unknown to Plaintiff,

 

Defendants.
ANALISA TORRES, District Judge:

 

This action was filed in state court on August 19, 2019. Notice of Removal § 2, ECF No. 1.
On February 18, 2020, Defendant National Boy Scouts of America Foundation (the “BSA”) filed a
bankruptcy petition in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). Jd. § 3. That same day, BSA commenced an adversary proceeding seeking to
enjoin actions around the country related to the bankruptcy. ECF No. 3. The BSA also filed in the
United States District Court for the District of Delaware a motion to transfer this action, and others
like it, to that court, pursuant to 28 U.S.C. §§ 157(b)(5) and 1334(b). Notice of Removal § 4. On
April 20, 2020, the BSA removed the action to this Court. See Notice of Removal. On March 30,
2020, the Bankruptcy Court entered a consent order staying this proceeding as against Defendant
Greater New York Councils, Boy Scouts of America. ECF No. 6. As a result, proceedings are stayed
against two Defendants: the Greater New York Councils pursuant to the Bankruptcy Court order, and
the BSA pursuant to the automatic stay provision at 11 U.S.C. § 362. And the motion to transfer this
action to another district court remains pending.

Plaintiffs claims against the Greater New York Councils and the BSA are intertwined with
his claims against the other Defendants. Accordingly, it is ORDERED that this action is stayed as a
whole pending resolution of the motion to transfer. By May 4, 2020, Defendant BSA is directed to
file a letter informing the Court as to the status of proceedings in the Delaware actions.

The Clerk of Court is directed to stay this action.

 

SO ORDERED.
Dated: April 2, 2020 j-
New York, New York ANALISA TORRES

United States District Judge
